                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH J. STANISIC,                                  Case No. 17-cv-07176-SI
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING DEFENDANT'S
                                   9              v.                                          MOTION TO DISMISS
                                  10     NANCY A. BERRYHILL,                                  Re: Dkt. No. 16
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Joseph J. Stanisic, who is appearing pro se, has filed this lawsuit, citing 42 U.S.C.

                                  14   § 405(g), which authorizes judicial review of the final decisions of the Commissioner of Social

                                  15   Security. Dkt. No. 1. Plaintiff brings two claims for negligence. Defendant Nancy A. Berryhill has

                                  16   filed a motion to dismiss. Dkt. No. 16.

                                  17          This Court previously dismissed negligence claims that plaintiff brought against defendant

                                  18   in a Social Security appeal plaintiff filed in 2014. See Stanisic v. Colvin, No. 14-cv-3744-SI (N.D.

                                  19   Cal. Aug. 18, 2014). There, the Court found that plaintiff did not exhaust his administrative

                                  20   remedies under the Federal Tort Claims Act prior to bringing the negligence claims against

                                  21   defendant. The Court dismissed the negligence claims without prejudice to plaintiff’s re-filing the

                                  22   claims after he exhausted his administrative remedies.          The Court retained jurisdiction over

                                  23   plaintiff’s appeal regarding his Social Security retirement benefits, and ultimately entered judgment

                                  24   in favor of defendant and against plaintiff.

                                  25          Defendant now moves to dismiss plaintiff’s complaint in this case, arguing that the Court

                                  26   lacks subject matter jurisdiction because “Plaintiff did not receive a ‘final decision’ after a hearing,

                                  27   subject to judicial review, as specified in the Social Security Act, 42 U.S.C. § 405(g).” Dkt. No. 16

                                  28   at 1. Defendant states that, in the time since the Court dismissed plaintiff’s prior case, plaintiff took
                                   1   no further action in any administrative process; rather, according to defendant, “the next action

                                   2   Plaintiff took was to file the current complaint.” Id. at 4.

                                   3           On August 2, 2018, plaintiff requested the Court grant him a ninety-day extension of time

                                   4   to respond to the motion to dismiss, stating that he had an upcoming medical procedure and needed

                                   5   more time to determine whether to file an opposition or a statement of non-opposition. Dkt. No. 18.

                                   6   The Court granted plaintiff’s request. Dkt. No. 19. On October 31, 2018, plaintiff filed a statement

                                   7   of non-opposition. Dkt. No. 20. He notes that he underwent his medical procedure with excellent

                                   8   results, and “hereby files this Notice to the Court confirming his non-opposition to defendant Nancy

                                   9   A. Berryhill’s Motion to Dismiss (MTD).” Id. at 2.

                                  10           In light of the procedural history in plaintiff’s prior case and plaintiff’s present notice of non-

                                  11   opposition, the Court GRANTS defendant’s motion to dismiss. The Clerk is directed to close the

                                  12   file in this case.
Northern District of California
 United States District Court




                                  13

                                  14           IT IS SO ORDERED.

                                  15   Dated: November 5, 2018

                                  16                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  17                                                      United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
